Justice HEARN.
I concur in the majority’s excellent opinion and write separately only to address my concern with the dissent’s use of the term “temporary equitable division.” The majority quite correctly notes that the nature of the relief ordered was not argued by Husband in his effort to avoid compliance with the temporary order, and that it would contravene settled appellate principles for us to consider an issue not raised to us. In addition to that, I would note that by its very nature and pursuant to the statute which authorizes it, equitable division is a permanent remedy employed by the family court in the final order. See S.C.Code Ann. § 20-3-620(0 (Supp.2011) (“The court’s order as it affects distribution of marital property shall be a final order not subject to modification except by appeal or remand following proper appeal.”). Neither Section 20-3-620 of the South Carolina Code nor case law provides that equitable division can be effected temporarily. Id. In my view, the family court judge here simply granted temporary possession of the marital home to Wife. It was not, nor could it have been, a “temporary equitable division” of the marital home because no such remedy exists.
Justice PLEICONES.
I write separately as I understand the rules governing automatic stays following the appeal of a pendente lite family court order somewhat differently than does the majority. As explained below, I would reverse the contempt order.
In Neville v. Neville, 278 S.C. 411, 297 S.E.2d 423 (1982), this Court stated that appeals from temporary family court orders are to be held in abeyance pending the final order. Implicit in Neville is the holding that such orders are immediately appealable. I readily admit that such orders do not fit neatly within any category of appealable intermediate orders under S.C.Code Ann. § 14-3-330 (1977 and Supp.2011). However, I note that § 14-3-330(4) permits the immediate appeal of a temporary injunction issued by the court of common pleas in a law case and I would analogize the grant or denial of temporary relief in a domestic action to such an injunction, and hold it is immediately appealable under S.C.Code Ann. § 14-3-320 (Supp.2011) (appeals in equity matters). See also *459S.C.Code Ann. § 63-3-630(A) (2010) (right to appeal family court orders “governed by the same rules, practices, and procedures that govern appeals from the circuit court”). In any case, the policy reasons for permitting such immediate appeals are clear: if no direct appeal lies, then these orders are reviewable only upon a common law petition for a writ of certiorari. Since the Court of Appeals does not have original jurisdiction to entertain common law writs,4 it would fall to this Court to decide all such matters. Moreover, it cannot be denied that, for example, final custody determinations can be influenced by the status quo during the litigation, especially if that process is lengthy. Thus, allowing an immediate appeal and supersedeas in appropriate custody cases can result in fairness to both parties at the final hearing.
Accepting that pendente lite family court orders are immediately appealable, the question then becomes whether that appeal acts as an automatic stay of the relief granted in that order. As a general rule, an appeal acts as a stay. Rule 241(a), SCACR. Exceptions to the automatic stay rule are found in Rule 241(b), in statutes, court rules, and case law. For example, no family court order regarding a child, child support, or alimony is stayed, Rule 241(b)(6), nor are family court orders awarding temporary attorneys’ fees or costs. Rule 241(b)(9).
In order to determine whether appellant’s appeal of the temporary order awarding respondent exclusive possession of the marital home and requiring appellant to vacate acted as a stay, it is necessary to determine the nature of that order. If it was in the nature of support, then appellant’s appeal did not act to automatically stay the requirement that he leave the home. Bochette v. Bochette, 300 S.C. 109, 386 S.E.2d 475 (Ct.App.1989). If, however, that order was in the nature of equitable division, then the appeal acted as an automatic stay. Id.; see also Chris v. Chris, 287 S.C. 161, 337 S.E.2d 209 (1985) (appeal from a final order automatically stayed requirement that appellant vacate the marital home and execute a deed conveying the property to the respondent).
*460As I read the family court’s order of November 24, 2010, it is unclear whether respondent was awarded possession of the home as a component of support or as temporary equitable division.5 Thus, it is unclear whether appellant’s appeal of that order acted as a stay of the requirement that respondent receive exclusive possession of the marital home pendente lite. It is well settled that an individual may not be held in contempt for failing to comply with an ambiguous order. E.g. County of Greenville v. Mann, 347 S.C. 427, 556 S.E.2d 383 (2001).
Under these circumstances, I would reverse the contempt citation.

. S.C. Const, art. V, § 9; S.C.Code Ann. §§ 14-8-200(a); 14-8-220 (Supp.2011).


. Although the term "temporary equitable division” is not commonly used, it describes a situation where, for example, each spouse is awarded use of the vehicle they ordinarily drive pendente lite, but those vehicles are subsequently considered part of the marital property when the court decides the final equitable division of property.
While I realize that it is unusual to award possession of the marital home as "temporary equitable division,” I believe it is at least arguable that is what the family court intended here. In his January 24, 2011 order, the judge stated "[Respondent] has not been awarded the marital home. This case is still pending and the question of the final possession of the marital home and the division of all equity in the marital home has not yet been determined by this Court.”